DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
No claims have been amended, added, or cancelled and is acknowledged by the examiner. 
Claims 1-18 are currently pending and are under examination.

Response to Arguments
Applicant’s arguments filed on 10/27/21 stated that the claims were not amended and that applicant submitted a response to prevent the application from going abandoned (see applicant argument filed as discussed above).

Claim Objections
Claim 18 is objected to because of the following informalities: 
In claim 18, “the extended leg portion” should be read as “the extended peninsular leg portion.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 8, and 10, it is unclear whether “the jaw” in line 6 is referring to “a joint between a mandible and a corresponding temporal bone.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 8, and 10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1, 8, and 10 recite “…structural body having a predefined shape substantially conforming to a contour of a portion of the ear canal…” which recites the ear canal within the scope of the claim. The Applicant is requested to include appropriate “adapted to” or “configured to” claim language. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clayton (US 2009/0228103 A1).
Regarding claim 1, Clayton discloses a prosthesis (10) adapted to be inserted into an ear canal (12) having a tragus (36) for treating discomfort in a joint between a mandible and a corresponding temporal bone (see Abstract), wherein the ear canal (12) includes an isthmus (22), the prosthesis comprising: a hollow and substantially rigid structural body (14) having a predefined shape substantially conforming to a contour of a portion of the ear canal (12) which extends approximately between the entrance to the ear canal (12) and the isthmus (22) when the jaw is in an open position (see paragraph [0018], Figs. 1 and 3), the structural body (14) including a proximal base portion (16) adapted for positioning adjacent the entrance of the ear canal (12) (see [0019], Figs. 1 and 3), the structural body (14) further including a distal end portion (18) adapted to extend an effective distance into the ear canal (12) (see [0019], Figs. 1 and 3), wherein a scalloped indenture (30) extends away from a boundary edge of the proximal base portion (16) across a surface of the structural body (14) adapted for positioning behind the tragus (36) of the ear (see [0020], Figs. 1, 2, and 3). 
Regarding claim 2, Clayton discloses the invention as discussed above. Clayton further discloses wherein the structural body (14) is substantially free from any covering (see Fig. 1 and 3; structural body portion 14 is free from any covering).
Regarding claim 3, Clayton discloses the invention as discussed above. Clayton further discloses wherein said structural body (14) is formed from acrylic (see [0017]). 
Regarding claim 4, Clayton discloses the invention as discussed above. Clayton further discloses wherein said scalloped indenture (30) is characterized by a length and width sufficient to accept substantially the entire tragus (36) of the ear (see [0020], Figs. 1 and 3). 
Regarding claim 5, Clayton discloses the invention as discussed above. Clayton further discloses at least one post element projecting away from the proximal base portion (16), the post element (40) adapted to extend to a position outside of the ear canal (12) when the prosthesis (10) is inserted within the ear canal (12) (see [0021], Fig. 3). 
Regarding claim 6, Clayton discloses the invention as discussed above. Clayton further discloses wherein said post element (40) is formed from a thermoplastic polymeric or non-polymeric material (see [0022]). 
Regarding claim 7, Clayton discloses the invention as discussed above. Clayton further discloses wherein said post element (40) is formed from monofilament nylon (see [0022]). 
Regarding claim 8, Clayton discloses a prosthesis (10) adapted to be inserted into an ear canal (12) in an ear having a tragus (36) and an inter-tragal notch (21) for treating discomfort in a joint between a mandible and a corresponding temporal bone, wherein the ear canal (12) includes an isthmus (22) (see [0008], Figs. 2 and 3), the prosthesis (10) comprising: a hollow and substantially rigid structural body (14) having a predefined shape substantially conforming to a 
Regarding claim 9, Clayton discloses the invention as discussed above. Clayton further discloses wherein said scalloped indenture (30) is characterized by a length and width sufficient to accept substantially the entire tragus (36) of the ear (see [0020], Figs. 1 and 3). 
Regarding claim 10, Clayton discloses a method of treating discomfort in a joint between a mandible (46) and a corresponding temporal bone (44), the method comprising: inserting a prosthesis (10) into an ear canal (12) in an ear having a tragus (36) (see Fig. 2), wherein the ear canal includes an isthmus (22) (see Fig. 3), wherein the prosthesis (10) comprises a hollow and substantially rigid structural body (14) having a predefined shape substantially conforming to a contour of a portion of the ear canal (12) which extends 
Regarding claim 11, Clayton discloses the method as discussed above. Clayton further discloses a method wherein the structural body (14) is substantially free from any covering (see Figs. 1 and 3; structural body portion 14 is free from any covering). 
Regarding claim 12, Clayton discloses the method as discussed above. Clayton further discloses a method wherein said structural body (14) is formed from acrylic (see [0017], Figs. 1 and 3). 
Regarding claim 13, Clayton discloses the method as discussed above. Clayton further discloses a method wherein said scalloped indenture (30) is characterized by a length and width sufficient to accept substantially the entire tragus (36) of the ear (see [0020], Figs. 1, 2, and 3). 
Regarding claim 14, Clayton discloses the method as discussed above. Clayton further discloses a method wherein at least one post element (40) projects away from the proximal base portion (16), the post element (40) extending to a position outside of the ear canal (12) when the prosthesis (10) is inserted within the ear canal (12) (see [0021], Figs. 1 and 3). 
Regarding claim 15, Clayton discloses the method as discussed above. Clayton further discloses a method wherein said post element (40) is formed from a thermoplastic polymeric material (see [0022]). 
Regarding claim 16, Clayton discloses the method as discussed above. Clayton further discloses a method wherein said post element (40) is formed from monofilament nylon (see [0022]). 
Regarding claim 17, Clayton discloses the method as discussed above. Clayton further discloses a method wherein the proximal base portion (16) includes an extended peninsular leg portion (19) adapted to extend substantially to an inter-tragal notch (see [0019], Figs. 1, 2, and 3). 
Regarding claim 18, Clayton discloses the method as discussed above. Clayton further discloses wherein at least one post element (40) projects away from the extended leg portion (19), the post element (40) extending to a position outside of the ear canal (12) when the prosthesis is inserted within the ear canal (12) (see [0021], Figs. 1 and 3). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786